DETAILED ACTION
The response filed on 08/24/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 3, 6, 8, 20-28 and 30 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-30 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 11), filed 08/24/2022, regarding Claim Objection have been fully considered and the claims have been amended.  The objections to claims 3, 6, 8, 25 and 27 have been withdrawn in view of the amendments.
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 23, 29 and 30, the Applicant has argued that, “the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose one or more features recited in independent claims 1, 23, 29 and 30” (see Remark on page 11).
In response to the Applicant’s argument, the Examiner respectfully disagrees because first of all, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Second, in view of the Interview Summary, the claim language of “a full duplex beam pair” was discussed. Upon further consideration, in light of the specification, the published specification ¶ [0062] recites “The DCI transmission may indicate time resources, frequency resources, an indication of the downlink/uplink beam pair, a repetition indication for DL and UL beams,…” Thus, under a broadest reasonable interpretation, it can be interpreted that since the communication is in a full duplex transmission mode, duplex refers to a point-to-point communication link where both endpoints can communicate with one another in both directions and the point-to-point communication link is a beam pair link to transmit downlink control information as taught, disclosed or suggested by Luo (see ¶ [0118-19] [0150]), and Wilson also teaches, discloses or suggests to monitor PDCCH carrying DCI for the respective beam pair links (component carrier, a channel, etc.) in duplex mode (see ¶ [0068] [0055]). If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the argument is not persuasive.
This Office action is made Final.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-14, 17, 19-20, 23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0116605 A1) hereinafter “Luo” in view of John Wilson et al. (US 2018/0227102 A1) hereinafter “Wilson”.

Regarding claims 1 and 29, Luo discloses Claim 1 of a user equipment (UE) for wireless communication (see FIG. 1 and 18; see ¶ [0193], the scheduled entity/a user equipment), and Claim 29 of a method of wireless communication performed by a user equipment (UE) (see FIG. 1 and 18; see ¶ [0193], the scheduled entity/a user equipment), comprising:
a memory (see FIG. 18; see ¶ [0194], memory); and
one processor, operatively coupled to the memory (see FIG. 18; see ¶ [0194], processor), configured to:
receive, in a full duplex transmission mode (see ¶ [0083], in full duplex emulation), at least one downlink control information (DCI) transmission for scheduling an uplink communication and a downlink communication, wherein the at least one DCI transmission indicates a full duplex beam pair (see ¶ [0064] [0098], DCI including scheduling information, a grant and/or an assignment of REs for DL and UL transmissions and see ¶ [0108] [0150], BS may select a pair of beams as a downlink beam pair link and may determine beam for the UE to utilize as a serving uplink beam pair link; see ¶ [0118-19]); and
communicate with at least one wireless communication device based at least in part on the uplink communication and the downlink communication (see ¶ [0100], one or more REs allocated for user data or traffic data carried on one or more traffic channels such as DL transmission (PDSCH) or UL transmission (PUSCH)).
Although Luo discloses a full duplex beam pair, but does not explicitly disclose a first beam associated with the uplink communication and a second beam associated with the downlink communication.
However, Wilson discloses wherein the at least one DCI transmission indicates a full duplex beam pair including a first beam associated with the uplink communication and a second beam associated with the downlink communication (see FIG. 3; see ¶ [0055] [0066] [0068], DCI may convey for the respective beam pair links 305 where transmit beam 205-a and receive beam 210-a may be referred to as beam pair link in duplex component carriers).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a first beam associated with the uplink communication and a second beam associated with the downlink communication as taught by Wilson, in the system of Luo, so that it would provide to enable flexible scheduling of UEs in a multiple beam pair link scenario where UE may be configured to monitor different beam pair links using different numbers of search candidates (Wilson: see ¶ [0005]).

Regarding claims 3 and 25, the combined system of Luo and Wilson discloses wherein the at least one DCI transmission comprises one DCI transmission that is associated with the uplink communication and the downlink communication, wherein the one DCI transmission indicates a full duplex beam pair, wherein the one DCI transmission comprises a dedicated DCI format (Luo: see ¶ [0064] [0098], DCI including scheduling information, a grant and/or an assignment of REs for DL and UL transmissions and see ¶ [0108] [0150], BS may select a pair of beams as a downlink beam pair link and may determine beam for the UE to utilize as a serving uplink beam pair link; and Wilson: see ¶ [0068], support multiple DCI formats).

Regarding claim 4, the combined system of Luo and Wilson discloses wherein the uplink communication comprises a physical uplink shared channel communication, and wherein the downlink communication comprises a physical downlink shared channel communication (Luo: see ¶ [0100], DL transmission (PDSCH) and UL transmission (PUSCH)).

Regarding claims 5 and 26, the combined system of Luo and Wilson discloses wherein the uplink communication is associated with a configured grant (CG) allocation, and wherein the downlink communication is associated with a semi-persistent scheduling (SPS) allocation (Luo: see ¶ [0204], an uplink grant and see ¶ [0149], semi-persistently scheduled).

Regarding claim 6, the combined system of Luo and Wilson discloses wherein the at least one DCI communication activates the configured grant allocation, and wherein the at least one DCI communication indicates resources associated with a physical uplink shared channel (Luo: see ¶ [0064] [0098], DCI including scheduling information, a grant and/or an assignment of REs for UL transmissions (PUSCH)).

Regarding claim 7, the combined system of Luo and Wilson discloses wherein the at least one DCI transmission is fully duplexed with an uplink signal (Luo: see ¶ [0083], in full duplex emulation for wireless links/signal).

Regarding claims 8 and 27, the combined system of Luo and Wilson discloses wherein the at least one DCI indicates a first component carrier (CC) associated with the uplink communication and a second CC associated with the downlink communication (Luo: see ¶ [0065] [0098], DCI divided into frames/subframes/slots/symbols which carriers one resource element per sub-carrier and including scheduling information, a grant and/or an assignment of REs for DL transmission (PDSCH) and UL transmissions (PUSCH); and Wilson: see ¶ [0055] [0081], UE to communicate using two carriers/component carrier).

Regarding claim 9, the combined system of Luo and Wilson discloses wherein the at least one DCI transmission is associated with a third CC (Luo: see ¶ [0065] [0098], DCI divided into frames/subframes/slots/symbols which carriers one resource element per sub-carrier; and Wilson: see ¶ [0055] [0081], UE to communicate using two carriers/component carrier).

Regarding claim 10, the combined system of Luo and Wilson discloses wherein the first CC is the second CC, and wherein the uplink communication and the downlink communication are frequency division multiplexed (Luo: see ¶ [0065], frequency division multiplexed carriers one resource element per sub-carrier; and Wilson: see ¶ [0044], frequency division multiplexing techniques). 

Regarding claim 11, the combined system of Luo and Wilson discloses wherein the uplink communication is further associated with a third CC (Luo: see ¶ [0065] [0098], DCI divided into frames/subframes/slots/symbols which carriers one resource element per sub-carrier and including scheduling information, a grant and/or an assignment of REs for UL transmissions (PUSCH); and Wilson: see ¶ [0055] [0081], UE to communicate using two carriers/component carrier).

Regarding claim 12, the combined system of Luo and Wilson discloses wherein the downlink communication is further associated with a fourth CC (Luo: see ¶ [0065] [0098], DCI divided into frames/subframes/slots/symbols which carriers one resource element per sub-carrier and including scheduling information, a grant and/or an assignment of REs for DL transmission (PDSCH); and Wilson: see ¶ [0055] [0081], UE to communicate using two carriers/component carrier).

Regarding claim 13, the combined system of Luo and Wilson discloses wherein the first CC is the second CC, overlaps the second CC (Wilson: see ¶ [0063], two or more beams (carriers) may overlap).

Regarding claim 14, the combined system of Luo and Wilson discloses wherein the uplink communication is an uplink communication to a first transmit-receive point (TRP) of a plurality of TRPs, and wherein the second downlink is a downlink communication from a second TRP of the plurality of TRPs (Luo: see FIG. 1; see ¶ [0046] [0100] [0102], a set of transmission and reception point (TRP) used for DL transmission (PDSCH) and UL transmission (PUSCH)). 

Regarding claims 17 and 28, the combined system of Luo and Wilson discloses wherein the uplink communication is an uplink communication to a first transmit-receive point (TRP) of a plurality of TRPs, and wherein the downlink communication is a downlink communication from the first TRP (Luo: see FIG. 1; see ¶ [0046] [0100] [0102], a set of transmission and reception point (TRP) used for DL transmission (PDSCH) and UL transmission (PUSCH)).

Regarding claim 19, the combined system of Luo and Wilson discloses wherein the at least one DCI transmission indicates at least one repetition of the uplink communication and at least one repetition downlink communication (Luo: see ¶ [0064] [0080] [0098], DCI including scheduling information, a grant and/or an assignment of REs for DL and UL transmissions and repetition are used).

Regarding claim 20, the combined system of Luo and Wilson discloses wherein the at least one DCI transmission indicates a beam sweeping procedure associated with at least one of the at least one repetition of the uplink communication (Luo: see ¶ [0047] [0064] [0098], DCI including scheduling information, a grant and/or an assignment of REs for DL and UL transmissions and utilizing a beam-sweeping configuration).

Regarding claims 23 and 30, Luo discloses Claim 23 of a base station for wireless communication (see FIG. 1 and 17; see ¶ [0172], the scheduling entity/a base station), and Claim 30 of a method of wireless communication performed by a base station (see FIG. 1 and 17; see ¶ [0172], the scheduling entity/a base station), comprising:
a memory (see FIG. 17; see ¶ [0175], memory); and
one processor, operatively coupled to the memory (see FIG. 17; see ¶ [0175], processor), configured to:
transmit, to a user equipment (UE) that is in a full duplex transmission mode (see ¶ [0083], in full duplex emulation), at least one downlink control information (DCI) transmission for scheduling an uplink communication and a downlink communication, wherein the at least one DCI transmission indicates a full duplex beam pair (see ¶ [0064] [0098], DCI including scheduling information, a grant and/or an assignment of REs for DL and UL transmissions and see ¶ [0108] [0150], BS may select a pair of beams as a downlink beam pair link and may determine beam for the UE to utilize as a serving uplink beam pair link; see ¶ [0118-19]); and
communicate with the UE based at least in part on the uplink communication and the downlink communication (see ¶ [0100], one or more REs allocated for user data or traffic data carried on one or more traffic channels such as DL transmission (PDSCH) or UL transmission (PUSCH)).
Although Luo discloses a full duplex beam pair, but does not explicitly disclose a first beam associated with the uplink communication and a second beam associated with the downlink communication.
However, Wilson discloses wherein the at least one DCI transmission indicates a full duplex beam pair including a first beam associated with the uplink communication and a second beam associated with the downlink communication (see FIG. 3; see ¶ [0055] [0066] [0068], DCI may convey for the respective beam pair links 305 where transmit beam 205-a and receive beam 210-a may be referred to as beam pair link in duplex component carriers).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a first beam associated with the uplink communication and a second beam associated with the downlink communication as taught by Wilson, in the system of Luo, so that it would provide to enable flexible scheduling of UEs in a multiple beam pair link scenario where UE may be configured to monitor different beam pair links using different numbers of search candidates (Wilson: see ¶ [0005]).

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Wilson further in view of Akkarakaran et al. (US 2018/0262993 A1) hereinafter “Akkarakaran”.

Regarding claims 2 and 24, the combined system of Luo and Wilson discloses wherein the at least one DCI transmission comprises:
a first DCI transmission associated with the uplink communication that indicates at least the first beam and with the downlink communication that indicates at least the second beam (Luo: see ¶ [0064] [0098], DCI including scheduling information, a grant and/or an assignment of REs for DL and UL transmissions and see ¶ [0108] [0150], BS may select a pair of beams as a downlink beam pair link and may determine beam for the UE to utilize as a serving uplink beam pair link; and Wilson: see FIG. 3; see ¶ [0066] [0068], DCI may convey for the respective beam pair links 305 where transmit beam 205-a and receive beam 210-a may be referred to as beam pair link), but does not explicitly disclose a second DCI.
However, Akkarakaran discloses a first DCI transmission associated with the uplink communication that indicates at least the first beam and a second DCI transmission associated with the downlink communication that indicates at least the second beam (see ¶ [0088] [0098], receiving one or more DCI transmissions associated with uplink beam-pair link).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a second DCI as taught by Akkarakaran, in the combined system of Luo and Wilson, so that it would provide to utilize multiple beam-pair link to provide redundancy in data transmission and reception thereby improving a robustness to errors associated with a particular beam-pair link (Akkarakaran: see ¶ [0090]).

Allowable Subject Matter
Claims 15-16, 18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462